DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed November 9, 2021 has been entered. Claims 13-24 are pending in the application. Claims 13, 22, and 24 are amended. Those are also the only independent claims.
The amendments do not substantially change the meaning of the claims. They only clarify the claims. Claim 24 slightly shifts the emphasis of the claim from “a motor vehicle comprising a device…configured to…”, to “a motor vehicle comprising a device…the device configured to...”. Since a motor vehicle is well known to a person of ordinary skill in the art, but a “device” is much more ambiguous, a 35 USC 112(f) has been written; see below. Since the claim still has a step of guiding, no 35 USC 101 issues are raised. The device does more than just solve calculations, the device takes action based on the calculations. Therefore, the claim is integrated into a practical application. 

EXAMINER'S AMENDMENT
Two examiner amendments to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for the first examiner’s amendment was given by phone conversation with the applicant’s representative, attorney Ross G. Hicks via phone call with examiner Daniel Robert on Wednesday, November 17, 2021. Authorization for the second was given by phone conversation with the applicant’s representative, attorney Ross G. Hicks via phone call with examiner Daniel Robert on Wednesday, November 19, 2021.
The claims filed on November 9, 2021 should be amended firstly as follows:
Claim 24, line 16, between “vehicle,” and “guide” the word “or” should be added. The amended line 16 should begin: “vehicle, or guide”.  
The application has been amended secondly as follows:
Claim 24, line 2, between “device” and “configured” the phrase “comprising a computer and” should be added. 

Statement Regarding the Amendment
The amendment adding a computer is supported by the specification and therefore does not introduce new matter. The device mentioned in claim 24 has written description in as device 10 in Fig. 2. According to page 3 of the specification, this device comprises a computing device. Furthermore, there is sufficient material structure to perform the claimed functions. Since a person of ordinary skill in the art knows what a computer is, the amendment does not invoke 35 USC 112(f). Furthermore, the “device configured to” can be reasonably interpreted to incorporate at least the device 10, as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.M.R./Examiner, Art Unit 3665          



/DONALD J WALLACE/Primary Examiner, Art Unit 3665